Citation Nr: 0324491	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed 
schizophrenia.  

2.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for claimed chloracne 
and pityriasis rosea.  

4.  Entitlement to an increased rating for the service-
connected diarrhea, currently rated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.  

6.  Entitlement to an increased rating for the service-
connected seborrheic dermatitis, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from May 1969 to January 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
RO.  

In January 2003, the Board found that new and material 
evidence had been submitted sufficient to reopen the claim of 
service connection for schizophrenia.  The Board also 
determined that additional development of the record was 
necessary with regard to the reopened claim.  

In a December 2002 Memorandum, the Board determined that 
additional development of the record was also necessary for 
the additional issues on appeal prior to the issuance of a 
decision on the merits.  The additional development was 
undertaken at the Board pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (January 23, 2002), since codified at 
38 C.F.R. § 19.9(a)(2).  

Recently, the Federal Circuit decided the case of Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3rd 
1339 (Fed. Cir. 2003), which interprets the VCAA to require 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  

The RO has not had an opportunity to review the evidence 
added to the record pursuant to the Board's development.  
However, given the favorable action taken hereinbelow, the 
Board finds that no further development is required with 
respect to the claim of service connection for schizophrenia.  
The other issues will be the subjects of the Remand portion 
of this document.  



FINDING OF FACT

The veteran's current schizophrenia is shown as likely as not 
to have been first manifest during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by schizophrenia is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends in essence, that he 
developed schizophrenia during service.  

A careful review of the veteran's service medical records 
that there were no complaints, findings or diagnosis of a 
gastrointestinal disorder or psychiatric disability on the 
entrance examination in 1969.  

A December 1971 medical report shows a diagnosis of 
situational adjustment reaction.  The records reflect that 
the veteran experienced "friction" with his relatively new 
first sergeant.  Evidence of a psychosis was not found.

At the time of the veteran's separation examination in 
January 1972, the veteran was noted to have a normal 
neurological system.  The examiner noted epigastric distress 
(dyspepsia) of one-to-two months duration.  

A statement received from the veteran in November 1972 
reflects his belief that his nervous condition was the result 
of his intestinal tract disorder.  

A February 1973 statement from the veteran's treating 
physician includes a diagnosis of psychosomatic 
gastroenteritis.  

In a May 1973 rating decision, the RO granted service 
connection for diarrhea and assigned a 10 percent rating 
under Diagnostic Code 7399-7319, effective in January 1972.  

A May 1974 report from the veteran's treating physician notes 
the possibility that the veteran had a psychiatric condition 
that revealed itself through his gastrointestinal tract.  

An April 1975 statement from the veteran's treating physician 
reflects that the veteran was being treated for a 
gastrointestinal disorder.  It was the opinion of the 
physician that the veteran contracted the disorder in 
Vietnam.  

A report of VA examination in May 1975 shows a diagnosis of 
irritable colon.  

The VA medical records dated in January 1980 reflect that the 
veteran's physician had been treating him for psychosomatic 
complaints secondary to a diagnosis of paranoid 
schizophrenia.  

A November 1982 statement from the veteran's treating 
physician reflects that the veteran had had serious 
gastrointestinal difficulties since his discharge from 
service and had developed a psychosis that should have been 
picked up as a neurosis in service and treated to allay 
development of the psychosis.  

Additional records were received at the RO noting the 
following:  A summary of VA hospital records dated from July 
to September 1983 showed a diagnosis of schizophrenia, 
paranoid type; a December 1987 psychological report showed no 
Axis I diagnosis (rule out delusional disorder, somatic type 
or persecutory type); a summary of non-VA hospital records 
dated from December 1987 to November 1988, showed Axis I 
diagnoses of a delusional disorder of unknown etiology 
(somatic, persecutory) and a paranoid personality disorder; a 
summary of non-VA hospital records dated in September 1989, 
showed an Axis I diagnosis of schizophrenia, paranoid type, 
chronic, in partial remission; a report of psychiatric 
evaluation dated in November 1989, showed an Axis I diagnosis 
of schizophrenia, paranoid type; and a report of VA special 
neuropsychiatric examination dated in June 1990, showed a 
diagnosis of paranoid schizophrenia, currently in remission 
and on medication.  

Additional records received included the following: clinical 
psychiatric notes dated in November 1996, showing that the 
veteran had been diagnosed with irritable bowel syndrome 
which became aggravated with emotional tensions and 
pressures; and a report of VA examination in December 1997, 
showing Axis I diagnoses of paranoid schizophrenia, cocaine 
abuse and cocaine dependency.  

In the report of VA examination in December 1997, the VA 
examiner indicated that, after reviewing the veteran's claims 
folder, he found no evidence that the veteran was ever 
psychotic while in service.  

A VA medical opinion received in April 1999 notes the 
provisional diagnosis in service of a "situational neurosis" 
when the veteran reported "friction with his first 
sergeant-upset stomach, rubbing skin, easily irritated."  

It was the opinion of the VA physician that the situational 
adjustment reaction described in service medical records in 
1971 was not an early manifestation of paranoid 
schizophrenia, which did not develop until 1982.  The VA 
physician supported the opinion by noting that the 
situational adjustment reaction was the veteran's only 
psychiatric contact in service and the description appeared 
to be a normal reaction.  

The veteran was afforded another VA examination in April 
2003.  The examiner noted that the veteran had been diagnosed 
with schizophrenia, paranoid type, at least formally, since 
1980 and that it became prominent at least in 1982 and had 
been his primary axis I diagnosis since that time.  

The examiner also noted that the veteran also had been noted 
to have GI problems with medical providers believing that his 
GI problems were related to underlying psychiatric condition.  
The examiner also noted that other evaluations conducted in 
1973, 1974 and 1975 noted that the veteran's GI problems 
likely had psychological component or psychosomatic component 
to them.  

The examiner noted that the veteran took medication for the 
psychiatric disability and no longer had hallucinations or 
delusions, although he continued to have symptoms of 
paranoia.  The mental status examination revealed that the 
veteran's mood was pretty good; his affect was noted to be 
euthymic.  His speech was clear, logical and goal directed; 
it was normal in rate, rhythm and tone.  His content of 
speech was focused in response to examiner's questions.  

There was no evidence of any tangentiality, 
circumstantiality, thought blocking, thought insertion or 
other signs of psychotic thought processes.  Judgment and 
insight both appeared to be fair as the veteran was aware of 
his psychiatric condition and appeared to be compliant with 
treatment.  The veteran denied current auditory or visual 
hallucination secondary to his medication regimen.  The 
veteran denied symptoms of panic attacks.  

The diagnosis was that of schizophrenia paranoid type with a 
Global Assessment of Functioning (GAF) score of 51.  The 
examiner opined that it was at least as likely as not that 
the veteran's current schizophrenic condition was related to 
the manifestation of epigastric distress first noted in 
service and to the diagnoses of psychosomatic gastroenteritis 
that were noted during the presumptive period after his 
separation from service.  

The VA examiner further noted that continuation of symptoms 
would also be consistent with what was known about the 
development of schizophrenia, that it was a condition that 
tended to develop initially in individuals beginning in their 
late teens or early 20's, and that paranoid schizophrenia in 
particular tended to develop earlier than other kinds of 
schizophrenia.  

Consequently, the examiner opined that it was as likely as 
not that the epigastric distress noted early in the service 
was an early manifestation of current paranoid schizophrenia.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on its review of the entire record, including the 
service medical records showing treatment epigastric 
distress, as well as the numerous medical records showing a 
possible link between the veteran's gastrointestinal problems 
(which were first manifest during service) to a psychiatric 
disorder, the Board finds that the evidence is in relative 
equipoise in showing that manifestations of the current 
schizophrenia were initially manifested during his period of 
active service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection for schizophrenia is warranted.  38 U.S.C.A.. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2002).  



ORDER

Service connection for schizophrenia is granted.  



REMAND

The veteran contends that service connection should be 
granted for PTSD and chloracne and pityriasis rosea.  In 
addition, the veteran asserts that increased ratings are 
warranted for the service-connected diarrhea, hemorrhoids and 
seborrheic dermatitis.  

As noted hereinabove, in December 2002, the Board undertook 
additional development on the issues on appeal, as noted 
hereinabove, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  

The development included, among other things, an additional 
VA examinations, held in April 2003 as well as obtaining 
records used by the Social Security Administration for 
determining disability.  Also, some additional service 
medical records were obtained and associated with the claims 
file.  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  In addition, the case 
essentially invalidated the Board's development regulations.  

As such, on the review of the record, the Board finds that 
the veteran has not been properly notified of the VCAA.  

The RO also has not had an opportunity to review the case 
based on all the evidence of record, particularly the most 
recent VA examination reports of April 2003, as well as 
additional medical records obtained pursuant to the Board's 
development.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran full due process.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  See also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake to 
review the veteran's claims in light of 
the additional evidence added to the 
record pursuant to the Board's 
development, particularly the VA 
examination reports of April 2003, as well 
as the additional medical records.  The RO 
in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  Following further adjudication, if any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



